Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142287(45)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  DONALD T. McCUE, individually and as the
  conservator of the ESTATE OF DEBRA K.
  McCUE,
               Plaintiff-Appellee,
                                                                    SC: 142287
  v                                                                 COA: 294661
                                                                    Mackinac CC: 08-006594-NO
  O-N MINERALS (MICHIGAN) COMPANY,
             Defendant-Appellant.
  _______________________________________


        On order of the Chief Justice, the motion by the Michigan Manufacturers
  Association for leave to file a brief amicus curiae is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 13, 2011                    _________________________________________
                                                                               Clerk